FILED
                            NOT FOR PUBLICATION                             SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50021

               Plaintiff - Appellee,             D.C. No. 3:06-cr-02162-BEN

  v.
                                                 MEMORANDUM *
EDUARDO AYON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Eduardo Ayon appeals from the 12-month sentence imposed following the

revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ayon contends that the district court failed to adequately explain its

sentence. The district court’s explanation was sufficient and met the requirements

of 18 U.S.C. § 3553(c)(2). See United States v. Musa, 220 F.3d 1096, 1101 (9th

Cir. 2000).

      Ayon also contends that the imposition of supervised release violates

Apprendi v. New Jersey, 530 U.S. 466 (2000). This argument is foreclosed by

United States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    10-50021